DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 04/27/2022 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the specification objection(s), applicant’s amendment(s) to the abstract has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim interpretations(s) under 35 U.S.C. § 112(f), applicant's arguments that the term “controller” does not invoke 112(f) are found persuasive. However, applicant’s argument that the term “system” does not invoke 112(f) in view of the Court’s decision in Dyfan, LLC v. Target Corp. is not found persuasive. The Court of Appeals for the Federal Circuit states:
We agree that, in a vacuum, the term "system" may well be a nonce term. But in this case, the claim language itself defines the "system" to include specified structure. The "system" limitation in the wherein clause derives antecedent basis from the "system" recited in the preamble, which the claim states comprises "a building" having "a first broadcast short-range communications unit," "a second broadcast short-range communications unit," "code" executed by at least one "mobile device," and "at least one server." '292 patent col. 39 l. 61-col. 42 l. 18. Each of these limitations recited in the claims are structural components of the "system.”

The cited decision does not apply to applicant’s limitations because the “system(s)” in applicant’s claims fail to recite structural components of the system(s). For instance, the claimed “material delivery system for  delivering material” does not recite any structural component in the claims. Thus, examiner respectfully submits that Examiner’s interpretations under 112(f) of the term ‘system’ are proper.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant’s and  Examiner’s amendments to the claim(s) has/have overcome the claim rejection(s). 
With respect to request for rejoinder of previously withdrawn claims 17-20, applicant’s argument  that withdrawn claims 17-20 should be rejoined in view of allowance of generic claim 15 is not found persuasive because withdrawn claims 17-20 should also be free of rejections to qualify for rejoinder. In this case, examiner notified Applicant’s representative that the rejoinder of previously withdrawn claims 17-20 would raise new 112(f) interpretations for the systems, new 112(b) rejections due to the lack of corresponding structure for the systems of claims 17-20, and drawing objections. Applicant’s request is moot in view of Examiner’s Amendments below authorized by Applicant’s representative. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian P. Sullivan on 05/06/2022.
The application has been amended as follows: 
In the Claims: 
10. (Currently Amended) A system comprising:
a rotational center;
a mechanical arm extending from the rotational center;
a build platform movable incrementally and in parallel to the mechanical arm;
a build platform controller configured for controlling incremental movement of the
build platform;
a material delivery system for delivering material to the build platform;
a material delivery system controller configured for controlling amounts of the
material delivered to the build platform;
a laser scan system for scanning the material delivered to the build platform;
a laser scan system controller configured for controlling the laser scan system;
a motor for rotating the mechanical arm about the rotational center, a centrifugal force being applied to the build platform during rotation of the mechanical arm about the rotational center, the motor for further rotating the laser scan system about the rotational center, rotation of the laser scan system correlating to the rotation of the mechanical arm; 
a motor controller configured for controlling the rotation of the mechanical arm, the motor controller further for controlling the rotation of the laser scan system; and
a master controller communicatively coupled to the build platform controller, the material delivery system controller, the laser scan system controller, and the motor controller, wherein the master controller is configured to:
determine a location of the material delivered to the build platform;
calculate a rate of rotation of the build platform;
calculate an adjustment factor to correlate the rotation of the laser scan system to the rotation of the mechanical arm, the adjustment factor being calculated as a function of:
the location of the material delivered: and
the calculated rate of rotation of the build platform; and
		convey the calculated rate of rotation to the motor controller.

17-20. (Canceled).


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those presented by the Attorney in pages 1-2 of the Remarks submitted on 04/27/2022 and by the Examiner in page 20 of the Non-Final Office action mailed on 03/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743